Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 26, 2003. The order granted defendant’s quantum meruit application insofar as ordering that plaintiff contribute $3,000 toward payment of defendant’s attorney fees, costs and disbursements.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by increasing the award of attorney fees, costs and disbursements to $7,500 and as modified the order is affirmed without costs.
Memorandum: We agree with defendant that Supreme Court abused its discretion in ordering plaintiff to contribute the sum of only $3,000 toward the payment of his attorney fees, costs and disbursements in this divorce action (see generally Domestic Relations Law § 237 [a]; Maher v Maher, 196 AD2d 530, 532 [1993]). The record establishes that there is a substantial disparity in the income of the parties (see Maher, 196 AD2d at 532), and the fact that the distribution of the marital property resulted in a substantial award to defendant does not preclude the award of attorney fees herein (see Hackett v Hackett, 147 AD2d 611, 613 [1989]). We therefore modify the order by *1202increasing the award of attorney fees, costs and disbursements to $7,500. Present—Green, J.P., Kehoe, Martoche and Hayes, JJ.